     Case 2:19-cv-02437-TLN-CKD Document 24 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   DURRELL ANTHONY PUCKETT,                            No. 2:19-cv-02437-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER
14   H. LIN, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 3, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that he could file

22   objections to the findings and recommendations. Plaintiff has indicated that he does not object to

23   the findings and recommendations. (ECF No. 21.)

24           The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed

27   the file, the Court finds the findings and recommendations to be supported by the record and by

28   the magistrate judge’s analysis.
                                                        1
     Case 2:19-cv-02437-TLN-CKD Document 24 Filed 01/15/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed December 3, 2020 are adopted in full; and

 3         2. All claims and defendants not specifically identified in the December 3, 2020 order and

 4   findings and recommendations are DISMISSED.

 5   DATED: January 14, 2021

 6

 7

 8
                                                            Troy L. Nunley
 9                                                          United States District Judge

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
